 

Exhibit 10.1

 

SEPARATION AND RELEASE AGREEMENT

 

 

THIS SEPARATION AND RELEASE AGREEMENT is entered into on this 6th day of May,
2015, by and between Gary L. Cavey (“CAVEY”) and Ballantyne Strong, Inc.
(“COMPANY”). For purposes of this Agreement, CAVEY and COMPANY shall be
collectively referred to as the “Parties.”

 

CAVEY is employed by COMPANY as its President and Chief Executive Officer and
has agreed to depart from the COMPANY. COMPANY has offered, and CAVEY has agreed
to accept, these separation benefits in exchange for a release from CAVEY, which
shall be governed by the terms and conditions of this Separation and Release
Agreement set forth below.

 

1.            Employment and Insurance Coverage Dates. CAVEY’S separation from
employment with COMPANY is hereby acknowledged and agreed to be effective at the
close of business on May 8, 2015 (“Termination Date”). CAVEY’S health insurance
benefits will cease on February 29, 2016, subject to CAVEY’S right to continue
his health insurance under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”). CAVEY’S participation in all benefits and incidents
of employment including, not limited to, accrual of bonuses, vacation and paid
time off, cease as of the Termination Date.

 

2.            Separation Payments. Upon the execution of this Agreement, COMPANY
agrees to pay and CAVEY agrees to accept a separation payment in the gross
amount of two hundred eighty thousand five hundred dollars ($280,500). It will
be paid in twenty (20) payments in accordance with the COMPANY’S regular payroll
practices commencing on the COMPANY’S first regular pay date after the Effective
Date, from which there will be deducted and withheld, all taxes, including
United States and all applicable state income taxes, Medicare and FICA amounts
and CAVEY’S portion of healthcare premiums.

 

3.            Unemployment Benefits. It is understood and agreed that COMPANY
will not seek to disqualify CAVEY from receiving unemployment compensation
benefits for which he may otherwise be entitled except for the elimination of
his position and that for purposes of such unemployment benefits, CAVEY’S
separation from employment shall be treated as a position elimination not
involving gross misconduct.

 

4.            401(k) Retirement Plan. It is understood and agreed that CAVEY did
participate in a retirement plan offered by COMPANY and therefore COMPANY has no
further obligation to withhold any deductions nor make any contributions to any
such plan on behalf of CAVEY. Therefore for purposes of the retirement plan,
CAVEY is no longer considered an employee and voluntary contributions will not
be withheld from the separation payment.

 

5.            Release of Claims. CAVEY agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to CAVEY by
the COMPANY and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
"Releasees"). CAVEY, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that CAVEY may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:

 

 
 

--------------------------------------------------------------------------------

 

 

a.    any and all claims relating to or arising from CAVEY’S employment
relationship with the COMPANY, the termination of that relationship, or the
failure or refusal to provide CAVEY with any benefits pursuant to any employee
benefit plan or arrangement maintained, administered, sponsored, or funded by
the COMPANY;

 

b.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

c.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act;; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act of
1974 (including but not limited to any claim for denial of benefits,
interference with benefits, or breach of fiduciary duty); the Worker Adjustment
and Retraining Notification Act; the Family and Medical Leave Act; the
Sarbanes-Oxley Act of 2002; any and all amendments to any such laws; and other
applicable federal, state, or local fair employment and anti-discrimination
statutes not listed above;

 

d.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination; and

 

e.    any and all claims for attorneys' fees and costs.

 

CAVEY agrees that the release set forth in this section will be and remain in
effect in all respects as a complete general release as to the matters released.
This release does not extend to any obligations incurred under this Agreement.
This release does not release claims that cannot be released as a matter of law,
including, but not limited to, CAVEY’S right to file a charge with or
participate in a charge by the Equal Employment Opportunity Commission, or any
other local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment, against the
COMPANY (with the understanding that any such filing or participation does not
give CAVEY the right to recover any monetary damages against the COMPANY;
CAVEY’S release of claims herein bars CAVEY from recovering such monetary relief
from the COMPANY).

 

6.        Acknowledgment of Waiver of Claims under ADEA. CAVEY acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 ("ADEA"), and that this waiver and release is knowing
and voluntary. CAVEY agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. CAVEY acknowledges that the consideration given for this waiver and
release is in addition to anything of value to which CAVEY was already entitled.
CAVEY further acknowledges that he has been advised by this writing that: (a) he
should consult with an attorney prior to executing this Agreement; (b) he has
forty-five (45) days within which to consider this Agreement; (c) he has seven
(7) days following his execution of this Agreement to revoke this Agreement; (d)
this Agreement will not be effective until after the revocation period has
expired; and (e) nothing in this Agreement prevents or precludes CAVEY from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
CAVEY signs this Agreement and returns it to the COMPANY in less than the 45-day
period identified above, CAVEY hereby acknowledges that he has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

7.       Confidentiality. CAVEY agrees that the existence of this Agreement and
its terms and conditions are to be held in strict confidence. CAVEY further
agrees not to disclose the existence or terms of this Agreement to any past,
present or future agent or employee of COMPANY or any other individual or entity
except CAVEY’S tax consultants, accountants and attorneys, state and federal
taxing authority (if required and upon request), or as may be otherwise required
by law. This provision will not prevent CAVEY from disclosing the fact that
COMPANY employed him through May 8, 2015 nor from the COMPANY publically
disclosing this Agreement if required to do so by SEC or other applicable laws,
rules or regulations.

 

8.       No Claims. CAVEY represents that he has not filed any complaints,
charges or lawsuits against COMPANY with any governmental agency or any court
and that he will not do so at any time hereafter involving COMPANY and relating
to any matter arising prior to the date of this Agreement. CAVEY likewise
represents that he has not suffered any discrimination on account of his age,
sex, national origin, marital status or any other protected status and none of
these has been an adverse factor used against him by COMPANY; that he has not
suffered any job-related wrongs or injuries for which he might still be entitled
to compensation or relief such as an injury for which CAVEY might receive a
worker compensation award in the future; CAVEY has no knowledge of any wrong
doing by the COMPANY that would subject COMPANY to any harm, civil or criminal;
CAVEY acknowledges that he has been paid in full for all hours worked and there
is no compensation or benefits owed to him whatsoever other than the specific
payments set forth in this Agreement; and that CAVEY has provided no
information, oral or in writing to anyone that involves any wrong doing, civil
or criminal, by COMPANY that has not been disclosed in writing to COMPANY.

 

9.       COMPANY Property. CAVEY understands and agrees that he shall return any
and all COMPANY files, keys, credit cards and any and all documents belonging to
COMPANY. CAVEY further states that he has not retained any documents or
electronic information or data, or any copies thereof, belonging to COMPANY.
CAVEY further states that he has not damaged, marred, spoiled, ruined or
otherwise destroyed any property, equipment or electronic files belonging to
COMPANY and acknowledges that COMPANY may hold CAVEY liable for any damage
caused by CAVEY to the property, equipment and electronic files belonging to
COMPANY, whether such damage is currently known or subsequently discovered after
CAVEY’S separation of employment. CAVEY’S signature below constitutes his
certification under penalty of perjury that he has returned all documents and
other items provided to CAVEY by the CAVEY, developed or obtained by CAVEY in
connection with his employment with the COMPANY, or otherwise belonging to the
COMPANY.

 

10.     Trade Secrets and Confidential Information/COMPANY Property. CAVEY
reaffirms and agrees to observe and abide by the terms of the General
Confidentiality Obligations set forth in the COMPANYS employee handbook,
specifically including the provisions therein regarding nondisclosure of the
COMPANY’S trade secrets and confidential and proprietary information, and
nonsolicitation of COMPANY employees.

 

 
 

--------------------------------------------------------------------------------

 

 

11.     Non-disparagement. CAVEY agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from soliciting for business or interfering with the contracts and relationships
of any of the Releasees have with their current or former customers.

 

12.     Non-solicitation; Cooperation. CAVEY agrees that for a period of twelve
(12) months immediately following the Effective Date of this Agreement, CAVEY
will not directly or indirectly solicit any of the COMPANY’S employees to leave
their employment at the COMPANY.

 

13.     Non-admission of Liability. The Parties agree that the promises
contained in this Agreement are not to be construed as any admission of any
liability on the part of either Party arising out of CAVEY's employment or
position elimination. By signing this document, the Parties intend to avoid any
action arising out of or related to the employment or position elimination of
CAVEY.

 

14.     Acknowledgment of Understanding. CAVEY hereby declares, agrees, and
warrants that he: (a) understands the terms set forth herein; (b) voluntarily
accepts without coercion or duress those terms for the purpose of obtaining the
separation benefits as promised herein and providing the full release of all
claims against COMPANY and (c) was advised by COMPANY to consult with an
attorney of his own choosing prior to the execution of this Agreement.

 

15.     Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement will continue in full force and effect
without said provision or portion of provision.

 

16.     Entire Agreement. This Agreement represents the entire agreement and
understanding between the COMPANY and CAVEY concerning the subject matter of
this Agreement and CAVEY’S employment with and separation from the COMPANY and
the events leading thereto and associated therewith, and supersedes and replaces
any and all prior agreements and understandings concerning the subject matter of
this Agreement and CAVEY’S relationship with the COMPANY. CAVEY acknowledges
that he is not otherwise entitled to the payments and benefits provided in this
Agreement unless he executes and does not revoke this Agreement. Each Party is
responsible for its own costs, expenses and attorneys’ fees incurred in
preparation of this Agreement. Acceptance of the terms of this Agreement must
occur no later than June 22, 2015. CAVEY agrees that any modifications, material
or otherwise, made to this Agreement at any time by CAVEY or COMPANY prior to
the Effective Date, and even after the Termination Date, do not restart or
affect in any manner the original 45-day consideration period provided in
section 19.

 

17.     No Oral Modification. This Agreement may only be amended in a writing
signed by CAVEY and the COMPANY’S Chairman of its Board of Directors.

 

18.     Binding Effects/Venue. This Agreement shall be binding upon the Parties,
as well as their successors, assigns, heirs, beneficiaries and designees. This
Agreement shall be construed and enforced in accord with the laws of the State
of Nebraska without application of Nebraska’s choice of law rules and
principles. The Parties acknowledge and agree that the exclusive venue for any
proceeding or action to enforce this Agreement or any provision thereof shall be
in a Federal or State Court of competent jurisdiction in the State of Nebraska
located in Omaha, Nebraska.

 

19.     Rescission Rights/Effective Date. CAVEY understands that this Agreement
will be null and void if not executed by him within forty five (45) days of the
Termination Date. Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth (8th)
day after CAVEY signed this Agreement, so long as it has been signed by the
Parties and has not been revoked by either Party before that date (the
"Effective Date"). To be effective, this revocation must be in writing and
delivered to the COMPANY’S Director of Human Resources, within this seven (7)
day period. If sent by mail, the revocation must be: (1) postmarked within the
seven (7) day period; (2) properly addressed to COMPANY; and (3) sent by
certified mail, return receipt requested.

 

 
 

--------------------------------------------------------------------------------

 

 

I understand that if I revoke this Agreement as outlined above, that this
Agreement will not be effective or enforceable and that I will not be eligible
to receive any severance benefits under this Agreement or otherwise.

 

 

BY SIGNING BELOW, CAVEY ACKNOWLEDGES THAT HE HAS RECEIVED THIS SEPARATION
AGREEMENT AND RELEASE ON MAY 8, 2015 AND HAS READ AND UNDERSTANDS ALL OF ITS
TERMS. CAVEY HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THE AGREEMENT. CAVEY UNDERSTANDS THAT WHETHER OR NOT HE CONSULTS WITH AN
ATTORNEY IS HIS DECISION. CAVEY UNDERSTANDS THAT A SIGNED COPY OF THIS AGREEMENT
MUST BE RECEIVED BEFORE 4:30 P.M. CST ON THE 45TH DAY (JUNE 22, 2015) FOLLOWING
HIS RECEIPT OF THIS AGREEMENT IN ORDER TO BE ELIGIBLE TO RECEIVE ANY SEPARATION
BENEFITS. FURTHER, CAVEY ACKNOWLEDGES THAT THIS AGREEMENT IS EXECUTED
VOLUNTARILY AND WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE AND THAT HIS DECISION TO
SIGN IT IS BASED ON THE WRITTEN PROVISIONS AND NOT ON ANY OTHER STATEMENT BY OR
ON BEHALF OF COMPANY OR THE OTHER RELATING TO MY EMPLOYMENT OR ANY OTHER MATTER.

 

IN WITNESS WHEREOF the parties have entered into this Agreement on the 6th day
of May, 2015.

 

 

 

/s/ GARY L. CAVEY                                             

GARY L. CAVEY

 

 

STATE OF GEORGIA                                         )

) ss.

COUNTY OF Forsyth                       )

 

The foregoing instrument was acknowledged before me this 6th day of May, 2015 by
Gary L. Cavey

 

 

/s/ ALLISON SPARROW

 

Notary Public

 

 
 

--------------------------------------------------------------------------------

 

 

BALLANTYNE STRONG, INC.

 

 

By: /s/ SAMUEL C. FREITAG                                               

 

Title: Chairman, Board of Directors

 

 

STATE OF GEORGIA                                         )

) ss.

COUNTY OF Forsyth                    )

 

 

The foregoing instrument was acknowledged before me this 6th day of May, 2015 by
Samuel C. Freitag, Chairman, Board of Directors of Ballantyne Strong, Inc., a
Delaware corporation, on behalf of the Company.

 

 



 

/s/ ALLISON SPARROW

 

Notary Public

